Title: To Alexander Hamilton from James Miller, 17 March 1800
From: Miller, James
To: Hamilton, Alexander


          
            Sir,
            Philadelphia 17th March 1800
          
          I have had the Honour of receiving your favour’s of the 13th. Instt. I have this Day forwarded the inclosures for Major Freeman & Capt. Huger per a Vessel that sails to-morrow—Agreeably to your instructions I have also wrote to Lieut. Fergus & Griffiths J: McCrea Esqr. Wilmington No. Carolina to vary the destination of the Troops for Alexandria, Virginia, and find Transportation for them direct for New-York
          I am Sir With the utmost Respect Your Obedt servt.
          
            Jas Miller
            Agt. Qr Mr Gl.
          
          Majr Genl Hamilton.
        